EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:

In claim 9, line 7, the limitation, “groove (4);” has been replaced with –groove (4).--.


Allowable Subject Matter
Claims 1 -16 appear to define over the available prior art and therefore allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific limitation of, “a clamping groove (12) is formed in a position where a side wall surrounding the bottle opening (11) corresponds to the oval elastic clamping ring (8), and two ends of a short shaft of the oval elastic clamping ring (8) are positioned in the clamping groove (12) for locking connection between the bottle cap (1) and the bottle opening (11), and are to be released from the clamping groove (12) and enter the middle groove (13) when the pressing piece (7) is pressed and opened so as to unlock the connection between the bottle cap (1) and the bottle opening (11)” in combination as claimed in claim 1 is not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, Geis et al. (9,387,976) discloses a combination container and container cap with a one-push opening function, which includes a container 50 and a container cap which is defined by a positioning ring 34, a fixing ring 30 and a closure cap 13 which includes a through hole for accepting a push button that protrudes from a wall of the positioning ring. When pressure is applied to the pressing button the closure is released from the container. However, the prior art fails to teach or suggest the specific structural combinations as claimed in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735